981 So.2d 152 (2008)
DUFRENE CHIROPRACTIC
v.
WALGREEN LOUISIANA CO., INC.
No. 08-15.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Nicole F. Gould, Baton Rouge, LA, for Third Party Defendants-Relators, Concentra Integrated Services, Inc., Focus Healthcare Management, Inc.
Bray Williams, Natchitoches, LA, for Plaintiff-Respondent, Dufrene Chiropractic Clinic.
Denis Paul Juge, Metairie, LA, for Defendant-Third Party Plaintiff-Respondent, Walgreen Louisiana Co., Inc.
Errol King, Layna Cook, Baton Rouge, LA, for Third Party Defendant-Respondent, MultiPlan, Inc. d/b/a Lifecare Network, LLC.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir. 4/9/08), 981 So.2d. 145, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. Costs of this application are assessed to the Relator.
AFFIRMED.